Citation Nr: 0925358	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-41 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

This matter was previously before the Board in November 2008, 
at which time the case was remanded for additional 
development. 

For the reasons expressed below, the matter on appeal is, 
again, being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(d) (2008); Cohen v. Brown, 10 Vet. App. 128, 139-43 
(1997).  With regard to the second PTSD element, evidence of 
an in-service stressor, the evidence necessary to establish 
that the claimed stressor occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).

If it is determined through military citation or other 
supporting evidence that the veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate her actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that she was, in fact, exposed to the stressor 
event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997). 

The Veteran does not contend that she ever engaged in combat 
with the enemy and available service personnel records are 
negative for any decoration or award signifying combat.  
Therefore, as indicated above, the Veteran's lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressor, and the evidence must contain independent 
statements or records supporting such occurrence.  

The Veteran has asserted several stressors in connection with 
her claim.  She claimed that while stationed at Guantanamo 
Bay, Cuba, she observed Cuban civilians being shot and U.S. 
Marines blown up by landmines.  Later, during a VA evaluation 
in June 2005 the Veteran also claimed to have been sexually 
harassed by another woman during basic training and by a 
senior chief who requested sexual favors while the Veteran 
was stationed at Guantanamo Bay, Cuba.  

In an attempt to verify the Veteran's claimed stressors, the 
RO requested the Veteran's service personnel file from the 
National Personnel Records Center (NPRC).  A March 2005 reply 
indicated that an extensive and thorough search of was 
performed.  The NPRC was unable to locate any records and 
determined that either the records do not exist or that the 
NPRC does not have them.  They also determined that further 
efforts to locate them at the NPRC would be futile.  

In a case such as this one, where a veteran's service records 
are unavailable through no fault of her own, there is a 
heightened obligation for VA to assist the veteran in the 
development of her claim and to provide reasons or bases for 
any adverse decisions rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to her claim in cases in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative records).  

The Board notes that in its earlier remand it requested that 
the RO/AMC take the procedural steps set forth in M21-1, Part 
III, paragraph 5.14, with respect to PTSD claims based on 
personal assaults, and that the RO/AMC sent a letter to the 
Veteran in January 2009 complying with this request.  The 
Board also notes that the Veteran did not reply to this 
letter or otherwise contact the RO/AMC with the additional 
information requested.  Regardless, since the Board is once 
again remanding the claim for development on other stressors 
the RO/AMC should again provide the Veteran with a letter 
complying with the procedural steps set forth in M21-1, Part 
III, paragraph 5.14.  In that letter the RO/AMC should also 
explain that the Veteran's service records are unobtainable 
and that she should submit any evidence in her possession 
which might substantiate any of her contentions, including 
but not limited to any and all service personnel records and 
service treatment records.  

With regard to the other stressors claimed by the Veteran, 
specifically the Cuban civilians shot and the U.S. Marines 
killed by landmines, the Board notes that the Veteran's 
service representative submitted a printed copy of a web site 
on the history of Guantanamo Bay which mentions that a US 
soldier was killed working around the minefields there in 
April 1981 and that later that month two Cuban bodies were 
discovered in that same region.  Furthermore, the Veteran's 
DD-214 indicates that she was stationed at Guantanamo Bay, 
Cuba, at the time of her discharge in February 1982.

As a consequence, the Board finds that an attempt must be 
made to locate the history of the unit with which the Veteran 
served while in Guantanamo Bay, Cuba.  In particular, an 
attempt should be made to verify, e.g., through unit records, 
whether the Veteran was, in fact, stationed at Guantanamo 
Bay, Cuba, during the time of the alleged stressors.  
Additionally, an attempt must be made obtain records 
regarding the incidents mentioned in the historical record 
provided by the Veteran's representative.  

The Board notes that the Veteran has not hereto provided any 
documents or statements from herself or members of her unit 
that could verify her claimed stressors.  In addition, she 
has not provided names of individuals she thought were 
involved in the incidents.  At this time, the Board 
emphasizes that the Veteran should provide VA with sufficient 
information to fulfill its duty to assist.  The Board notes 
that the duty to assist is not always a one-way street.  If 
the Veteran desires assistance, she cannot passively wait for 
it where she may or should have information that is essential 
to obtaining necessary evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the procedural 
steps set forth in the M21-1, Part III, 
paragraph 5.14, with respect to PTSD 
claims based on personal assaults, to 
include but not be limited to obtaining as 
much information as possible from the 
Veteran as to the details of all claimed 
in-service stressors.  To this end, the 
RO/AMC should notify the Veteran that her 
service records is unavailable and ask the 
Veteran to provide any information, 
including dates, locations, names of other 
persons involved, etc., relating to any 
claimed service stressors.  The Veteran 
should be advised that this information is 
necessary to obtain supportive evidence of 
the claimed stressful event in service and 
that she must be as specific as possible, 
because without such details an adequate 
search for verifying information may be 
impossible.  The Veteran should also be 
advised that she should provide a buddy 
statement or other corroborating testimony 
which corroborates her statements if 
possible. 

2.  The RO/AMC should afford the Veteran 
an additional opportunity to provide any 
further clarifying information which can 
be used to research any of her claimed 
stressors.  The Veteran should also be 
informed that in the event she provides 
any further information as to the dates of 
the claimed stressors, she should specify 
such dates within a 60-day time frame of 
their occurrence to enable the RO/AMC to 
conduct meaningful research.

3.  After receipt of the Veteran's 
response or the passage of a reasonable 
amount of time, the RO/AMC should forward 
any information capable of possible 
substantiation, including at a minimum the 
information supplied by the Veteran's 
service representative, to the appropriate 
authorities and request evidence towards 
substantiation of the claimed stressors.

4.  If, and only if, an alleged stressful 
event is verified, the Veteran should then 
be scheduled for an appropriate VA 
examination (psychiatric, mental disorders 
or PTSD) with a physician who has not 
previously examined her.  Any stressors 
that have been verified should be made 
known the examiner.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor or stressors in service.  The 
examiner should then render an opinion as 
to whether the Veteran has PTSD.  If a 
diagnosis of PTSD is appropriate the 
examiner should state whether that 
disorder was caused by the in-service 
stressor or stressors found to be 
verified.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  The diagnosis 
should be in accordance with DSM-IV.  The 
entire claims file and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and her 
representative.  After the Veteran and her 
representation have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




